Case: 17-60416      Document: 00514482464         Page: 1    Date Filed: 05/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-60416                            May 22, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JAIME ALBERTO MARTINEZ-DE PAZ,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 300 886


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jaime Alberto Martinez-De Paz, a native and citizen of El Salvador, has
petitioned this court for review of the order of the Board of Immigration
Appeals (BIA) affirming the denial of asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). Reviewing the BIA’s
factual findings for substantial evidence, see Orellana-Monson v. Holder, 685
F.3d 511, 517-18 (5th Cir. 2012), we deny the petition.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60416     Document: 00514482464     Page: 2   Date Filed: 05/22/2018


                                  No. 17-60416

      First, the BIA reasonably applied this court’s precedent to the facts in
concluding that Martinez-De Paz’s account of a single incident of criminal
economic extortion by gang members was not cognizable as persecution for
asylum purposes. See Morales v. Sessions, 860 F.3d 812, 815 (5th Cir. 2017);
Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012)). Martinez fails
to demonstrate that the evidence compels a different result. See Orellana-
Monson, 685 F.3d at 518. Second, because Martinez-De Paz failed to establish
his eligibility for asylum, he necessarily failed to meet the higher standard
applicable to withholding of removal. See id. Third, Martinez demonstrates
no error in the BIA’s rejection of his speculative claim that he would be tortured
with the acquiescence of government officials upon his return to El Salvador.
See Morales, 860 F.3d at 818.
      PETITION DENIED.




                                        2